                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                WESTERN DIVISION

                                       NO. 5:19-CV-549-FL


 UNITED STATES OF AMERICA,                       )
                                                 )
                        Plaintiff,               )
                                                 )
       v.                                        )                     ORDER
                                                 )
 MOUSSA TALL, a/k/a BAMOUSSA Tall,               )
                                                 )
                        Defendant.               )



       This matter is before the court on the plaintiff’s motion for summary judgment pursuant to

Federal Rule of Civil Procedure 56 (DE 17). Pro se defendant responded in opposition, and

plaintiff replied. In this posture, the issues raised are ripe for ruling. For the following reasons,

plaintiff’s motion for summary judgment is granted.

                                 STATEMENT OF THE CASE

       Plaintiff commenced this action on December 3, 2019, pursuant to 8 U.S.C. § 1451(a),

seeking to revoke defendant’s United States citizenship, on grounds that defendant procured his

naturalization illegally and by willful concealment or misrepresentation of a material fact. After

filing a limited notice of appearance, defendant’s prior counsel moved for an extension of time to

respond to plaintiff’s complaint, which was granted on February 10, 2020. Shortly thereafter,

defendant’s prior counsel moved to withdraw, which the court allowed on February 27, 2020, and

defendant began proceeding pro se. Defendant did not answer plaintiff’s complaint.

       On June 22, 2020, plaintiff filed the instant motion for summary judgment, relying upon a

memorandum of law, statement of material facts, and appendix of exhibits thereto, comprising the




            Case 5:19-cv-00549-FL Document 26 Filed 02/18/21 Page 1 of 17
following: 1) email correspondence between plaintiff’s counsel and defendant; 2) declaration of

Kathryne Gray; 3) Department of Homeland Security Fingerprint Report; 4) Form 1-589

application for asylum and for withholding of deportation (“Form I-589” or “asylum application”)

and record of interpreter oath in asylum interview; 5) referral notice from United States

Immigration and Naturalization Service (“INS”); 6) notice to appear in removal proceedings; 7)

transcript of May 28, 1997, removal hearing before an immigration judge; 8) transcript of July 16,

1997 removal hearing before an immigration judge; 9) transcript of October 22, 1997, removal

hearing before an immigration judge; 10) transcript of December 3, 1997, removal hearing before

an immigration judge; 11) transcript of May 11, 1998, removal hearing before an immigration

judge; 12) May 11, 1998, oral decision of an immigration judge; 13) notice of appeal of

immigration judge’s decision to the Board of Immigration Appeals; 14) May 30, 2002, decision

of the Board of Immigration Appeals; 15) March 2, 2005, warrant of removal/deportation; 16)

November 5, 2010, notice to appear for removal; 17) Form 1-485, Application to Register

Permanent Residence or Adjust Status (“Form 1-485” or “application to register permanent

residence”); 18) defendant’s birth certificate; 19) application for employment authorization; 20)

Form 6-325A biographic information; 21) declaration of William H. Winfield; 22) Form I-751,

Petition to Remove the Conditions on Residence (“Form I-751” or “petition to remove the

conditions on residence”); 23) Form N-400, Application for Naturalization (“Form N-400” or

“application for naturalization”); 24) declaration of Dana J. Lindauer; and 25) certificate of

naturalization.

       On June 24, 2020, the court provided defendant notice of plaintiff’s motion pursuant to

Roseboro v. Garrison, 528 F.2d 309 (4th Cir. 1975). The notice informed defendant that he:

       must respond to the motion with affidavits (written statements signed before a
       notary public and under oath), declarations (written statements bearing a certificate

                                                2

          Case 5:19-cv-00549-FL Document 26 Filed 02/18/21 Page 2 of 17
        that the statement is signed under penalty of perjury), deposition transcripts,
        discovery responses, sworn statements (bearing a certificate that the statement is
        signed under penalty of perjury), or other evidence in such a manner so as to
        persuade the court that a genuine issue of material fact remains to be determined,
        and that the case should proceed to trial or evidentiary hearing.

(Roseboro Letter (DE 21) at 1). The notice further informed defendant of the requirement for an

“Opposing Statement of Facts,” including the following information and warning:

        Under Local Civil Rule 56.1(a)(2), you MUST file a separate statement with
        numbered paragraphs responding to each paragraph in the plaintiff’s statement of
        facts. Note that if you fail to respond to any numbered paragraph in the plaintiff’s
        statement of facts, the facts in that paragraph will be deemed to be admitted.

(Id. at 2).

        Despite receiving the foregoing notice, defendant did not file an opposing statement of

facts, but rather filed a response brief on July 16, 2020, unaccompanied by any affidavit or

declaration affirming its authenticity. Plaintiff replied on July 30, 2020, relying upon declaration

of Ellen C. Fasano, in support.

                          STATEMENT OF UNDISPUTED FACTS

A.      Bamoussa Tall

        On February 27, 1997, defendant submitted an asylum application to INS, under the name

“Bamoussa Tall.” (Pl. Stat. (DE 19) ¶ 11). Defendant was fingerprinted in connection with his

asylum application and he certified under penalty of perjury that the information stated therein was

accurate. (Id. ¶¶ 12, 15). As relevant to the instant action, defendant stated in his asylum

application that he was born in August 1970 in “Mauritanian (Rosso)”; his nationality was

Mauritanian; he last entered the United States on September 16, 1996, in Miami; his address prior

to arrival in the United States was in Senegal; his father’s name was Cheikh Tall and his nationality

was Mauritanian; and his mother’s name was Koumoutia Makalow and her nationality was also




                                                 3

              Case 5:19-cv-00549-FL Document 26 Filed 02/18/21 Page 3 of 17
Mauritanian. (Id. ¶ 14). Defendant left blank that part of the asylum application which asked

whether anyone other than defendant prepared the asylum application. (Id. ¶ 16).

       On April 21, 1997, an INS asylum officer interviewed defendant under oath with assistance

from a French interpreter, who defendant identified as his friend. (Id. ¶¶ 17-18). At the conclusion

of the interview, defendant again signed the asylum application, affirming that he knew of the

contents of his application, including any attached documents, and all information contained

therein was accurate. (Id. ¶ 20). Thereafter, INS denied defendant’s asylum application and

referred his case to an immigration judge. (Id. ¶ 21).

       After being served with a notice to appear in removal proceedings, defendant appeared in

person with his attorney in immigration court for five removal hearings, where he was provided

an interpreter. (Id. ¶ 25). At the conclusion of the removal proceedings, on May 11, 1998,

defendant testified under oath that he was born in Rosso, Mauritania, and he submitted an affidavit

dated December 2, 1997, in which he swore under penalty of perjury that he was a citizen of

Mauritania and that the Mauritanian government confiscated his identity card and birth certificate.

(Id. ¶¶ 27-28).

       On May 11, 1998, the immigration judge denied defendant’s application for asylum and

ordered him removed to Mauritania with an alternative order of removal to Senegal. (Id. ¶ 29).

The immigration judge warned defendant that if the Board of Immigration Appeals affirmed the

immigration judge’s decision, the removal order would become final and defendant would be

ordered to surrender for removal. (Id. ¶ 30). The immigration judge further warned that, if

defendant failed to surrender, he would be ineligible for certain forms of relief, including change

of his status and adjustment of his status, “or in other words obtaining a green card in the United




                                                 4

          Case 5:19-cv-00549-FL Document 26 Filed 02/18/21 Page 4 of 17
States.” (Id.). Defendant verbally acknowledged that he understood the immigration judge’s

admonishments. (Id. ¶ 31).

       On appeal, the Board of Immigration Appeals affirmed the immigration judge’s order,

rendering it a final order of removal. (Id. ¶ 34). Thereafter, on March 2, 2005, a warrant of

removal/deportation, was issued for defendant, and on November 5, 2010, a notice to appear for

removal, was issued to defendant, requiring him to report for removal to Mauritania on December

14, 2010. (Id. ¶ 36). The notice to appear for removal, was sent by certified mail, return receipt

requested, to defendant at the updated address he provided the immigration court as well as his

attorney. (Id.). There is no record or other evidence that defendant reported for removal or

departed the United States pursuant to the final order or removal against him. (Id. ¶¶ 37-38).

B.     Moussa Tall

       On August 17, 1999, after the immigration judge ordered that defendant be removed, and

while defendant’s appeal before the Board of Immigration Appeals was pending, defendant

submitted to the INS an application for permanent residence, using the identity “Moussa Tall.”

(Id. ¶ 39). A fingerprint report performed by the Department of Homeland Security confirms that

the aliases Moussa Tall and Bamoussa Tall belong to the same person. (Id. ¶ 10).

        In his application for permanent residence, defendant stated that he was born in February

1971 in “Bobo-Dioulasso”; his date of last of arrival in the United States was February 16, 1996;

his last place of entry into the United States was in New York; his mother’s name was Macalou

Koumana; his father’s name was Tall Sekou; he had never been deported from the United States,

or removed from the United States at government expense, nor was he then in deportation

proceedings; and he had not by fraud or willful misrepresentation of a material fact, ever sought

to procure, or procured, a visa, other documentation, entry into the United States, or any other



                                                5

          Case 5:19-cv-00549-FL Document 26 Filed 02/18/21 Page 5 of 17
immigration benefit. (Id. ¶ 40). In support of his application for permanent residence, defendant

submitted a document purporting to be a birth certificate issued by the City of Bobo-Dioulasso for

“Tall Moussa”, born in February 1971 to father “Tall Sekou” and mother “Makalou Koumana.”

(Id. ¶ 42). Defendant signed the application for permanent residence, certifying under penalty of

perjury that the application, and the evidence submitted therewith, was true and correct. (Id. ¶ 41).

       On March 19, 2001, an INS officer interview defendant under oath about his eligibility for

permanent residency, and defendant provided testimony confirming the information in his Form

I-485. (Id. ¶¶ 52-53). During the interview, and in his application for permanent residence,

defendant did not disclose his prior use of the identity “Bamoussa Tall” or his then-ongoing

immigration history under that identity. (Id. ¶ 56). On April 18, 2001, the INS approved

defendant’s application for permanent residence, granting defendant the status of a conditional

permanent resident. (Id. ¶ 55).

       On February 26, 2003, defendant submitted a petition to remove the conditions on

residence, under penalty of perjury, to the INS, wherein he stated: 1) his name was Moussa Tall;

2) he was born in February 1971 in Bobo-Dioulasso, Burkina-Faso; 3) he had not used other

names; 4) he was not in removal or deportation proceedings; and 4) he had not, since becoming a

conditional resident, committed any crime for which he was not arrested.            (Id. ¶¶ 60-62).

Defendant’s petition to remove the conditions on residence was approved on June 16, 2004, and

defendant was deemed to be a permanent resident on April 18, 2001. (Id. ¶ 63).

       On June 14, 2004, defendant, using the identity Moussa Tall, submitted an application for

naturalization to United States Citizenship and Immigration Services (“USCIS”), wherein he

stated, under penalty of perjury, that: 1) his name was Moussa Tall; 2) he had never used any other

names; 3) he was born in February 1971 in Burkina-Faso, West Africa; 4) his country of nationality



                                                 6

          Case 5:19-cv-00549-FL Document 26 Filed 02/18/21 Page 6 of 17
was Mali, West Africa; 5) he had never given false or misleading information to any United States

government official while applying for any immigration benefit or to prevent deportation,

exclusion, or removal; 6) he had never applied for any kind of relief from removal, exclusion, or

deportation. (Id. ¶¶ 67-68). Thereafter, a USCIS Immigration Services Officer interviewed

defendant under oath to determine his eligibility for naturalization, and defendant provided

testimony confirming the information in his Form N-400. (Id. ¶ 70-71).

       On September 27, 2004, USCIS approved defendant’s Form-400. (Id. ¶ 73). After

defendant took the oath of allegiance on November 4, 2004, USCIS issued defendant a certificate

of naturalization and defendant became a naturalized United States citizen. (Id. ¶¶ 77-78).

                                     COURT’S DISCUSSION

A.     Standard of Review

       Summary judgment is appropriate where “the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R.

Civ. P. 56(a). The party seeking summary judgment “bears the initial responsibility of informing

the district court of the basis for its motion, and identifying those portions of [the record] which it

believes demonstrate the absence of a genuine issue of material fact.” Celotex Corp. v. Catrett,

477 U.S. 317, 323 (1986).

       Once the moving party has met its burden, the non-moving party must then “come forward

with specific facts showing that there is a genuine issue for trial.” Matsushita Elec. Indus. Co.

Ltd. v. Zenith Radio Corp., 475 U.S. 574, 586–87 (1986) (internal quotation omitted). Only

disputes between the parties over facts that might affect the outcome of the case properly preclude

entry of summary judgment. See Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247–48 (1986)

(holding that a factual dispute is “material” only if it might affect the outcome of the suit and



                                                  7

          Case 5:19-cv-00549-FL Document 26 Filed 02/18/21 Page 7 of 17
“genuine” only if there is sufficient evidence for a reasonable jury to return a verdict for the non-

moving party).

       “[A]t the summary judgment stage the [court’s] function is not [itself] to weigh the

evidence and determine the truth of the matter but to determine whether there is a genuine issue

for trial.” Id. at 249. In determining whether there is a genuine issue for trial, “evidence of the

non-movant is to be believed, and all justifiable inferences are to be drawn in [non-movant’s]

favor.” Id. at 255; see United States v. Diebold, Inc., 369 U.S. 654, 655 (1962) (“On summary

judgment the inferences to be drawn from the underlying facts contained in [affidavits, attached

exhibits, and depositions] must be viewed in the light most favorable to the party opposing the

motion.”).

       Nevertheless, “permissible inferences must still be within the range of reasonable

probability, . . . and it is the duty of the court to withdraw the case from the [factfinder] when the

necessary inference is so tenuous that it rests merely upon speculation and conjecture.” Lovelace

v. Sherwin-Williams Co., 681 F.2d 230, 241 (4th Cir. 1982) (quotations omitted). Thus, judgment

as a matter of law is warranted where “the verdict in favor of the non-moving party would

necessarily be based on speculation and conjecture.” Myrick v. Prime Ins. Syndicate, Inc., 395

F.3d 485, 489 (4th Cir. 2005). By contrast, when “the evidence as a whole is susceptible of more

than one reasonable inference, a [triable] issue is created,” and judgment as a matter of law should

be denied. Id. at 489–90.

B.     Analysis

       Due to the “severe and unsettling consequences” of denaturalization, the government

“carries a heavy burden of proof in a proceeding to divest a naturalized citizen of his citizenship.”

Fedorenko v. United States, 449 U.S. 490, 505 (1981) (citing Costello v. United States, 365 U.S.



                                                  8

          Case 5:19-cv-00549-FL Document 26 Filed 02/18/21 Page 8 of 17
265, 269 (1961)). Indeed, “the evidence justifying revocation of citizenship must be ‘clear,

unequivocal, and convincing’ and not leave ‘the issue in doubt.’” Fedorenko, 449 U.S. at 505

(quoting Schneiderman v. United States, 320 U.S. 118, 125 (1943)). However, once a court

determines that the government has met its high burden, the court “lack[s] equitable discretion to

refrain from entering a judgment of denaturalization.” Fedorenko, 449 U.S. at 517.

       Under 8 U.S.C. § 1451(a), the government may file a complaint to revoke naturalization if

a citizen’s naturalization was 1) “illegally procured” or 2) “[was] procured by concealment of a

material fact or by willful misrepresentation.” Naturalization was “illegally procured” if the

individual did not comply with all statutory requirements for citizenship. Fedorenko, 449 U.S. at

506. One such statutory requirement is that the applicant must have been “lawfully admitted” to

the United States for permanent residence. 8 U.S.C. § 1427(a); Injeti v. U.S. Citizenship &

Immigr. Servs., 737 F.3d 311, 315 (4th Cir. 2013). The term “lawfully admitted for permanent

residence” “means the status of having been lawfully accorded the privilege of residing

permanently in the United States as an immigrant in accordance with the immigration laws.” 8

U.S.C. § 1101(a)(20). Adopting the Board of Immigration Appeals’s interpretation of this

definition, the United States Court of Appeals for the Fourth Circuit has held that “the term

‘lawfully’ ‘denotes compliance with substantive legal requirements, not mere procedural

regularity.’” Injeti, 737 F.3d at 315 (quoting In re Koloamatangi, 23 I. & N. Dec. 548, 550 (B.I.A.

2003). As such, being lawfully admitted for permanent residence requires more than being granted

lawful permanent residence status – it requires that the “grant of that status was in substantive

compliance with the immigration laws.” Injeti, 737 F.3d at 316.

       Seeking to revoke defendant’s citizenship on grounds of illegal procurement, plaintiff

argues that defendant’s grant of permanent residence status was not in substantive compliance with



                                                9

          Case 5:19-cv-00549-FL Document 26 Filed 02/18/21 Page 9 of 17
the immigration laws because he was inadmissible at the of the grant. It is well settled that

admissibility is a prerequisite for being lawfully admitted to the United States for permanent

residence. Injeti, 737 F.3d at 318 (“To be sure, Injeti would not have been entitled to adjust her

status to permanent resident had she been statutorily inadmissible. Admissibility, . . . is a necessary

. . . condition for adjustment to LPR status.”). As such, if defendant was inadmissible at the time

of his adjustment to permanent resident status, his subsequent grant of citizenship was “illegally

procured.”

       Here, plaintiff argues defendant was inadmissible under 8 U.S.C. § 1182(a)(6)(C)(i)

because he “by fraud or willfully misrepresenting a material fact . . . has sought to procure or has

procured” an immigration benefit.” 8 U.S.C. § 1182(a)(6)(C)(i)).         “The government bears the

burden of showing, by clear and convincing evidence, that the alien fraudulently or willfully

misrepresented or concealed some material fact, and that such fraud or misrepresentation was used

to seek a visa, documentation, or entry into this country.” Xing Yang Yang v. Holder, 770 F.3d

294, 303 (4th Cir. 2014), as amended (Nov. 5, 2014).

       Regarding the intent element, fraud and willful misrepresentation “constitut[e] two

separate bases for inadmissibility.” Id. “Fraud requires that the alien intended to deceive, while

willful misrepresentation requires no such intent. Rather, a misrepresentation is willful if it was

deliberate and voluntary. Knowledge of the falsity of the representation generally satisfies that

standard.” Id. Additionally, to satisfy the materiality element, the representation “must be of the

sort that would affect the ultimate immigration decision.” Id. at 305 (citing Bazzi v. Holder, 746

F.3d 640, 645–46 (6th Cir. 2013)). Finally, the representation must have been used to procure an

immigration benefit. Xing Yang Yang, 770 F.3d at 303.




                                                  10

         Case 5:19-cv-00549-FL Document 26 Filed 02/18/21 Page 10 of 17
        It is undisputed that defendant stated the following in his asylum application: his name is

Bamoussa Tall; he was born in August 1970; his nationality is Mauritanian; he last entered the

United States on September 16, 1996, in Miami; his address prior to arrival in the United States

was in Senegal; his father’s name was Cheikh Tall and his nationality was Mauritanian; and his

mother’s name was Koumoutia Makalow and her nationality was also Mauritanian. (Pl. Stat. (DE

19) ¶ 14). Yet, in his application for permanent residence, defendant provided markedly different

answers, stating that his name was Moussa Tall; he was born in February 1971 in “Bobo-

Dioulasso”; his date of last of arrival in the United States was February 16, 1996; his last place of

entry into the United States was in New York; his mother’s name was Macalou Koumana; and his

father’s name was Tall Sekou. (Id. ¶¶ 39, 40).1 Moreover, although an immigration judge ordered

defendant removed from the United States in 1998, defendant stated in his application for

permanent residence in 1999 that he had never been deported from the United States, or removed

from the United States at government expense, nor was he then in deportation proceedings. (Id.

¶¶ 30, 40).

        Plaintiff has presented clear and convincing evidence that the foregoing misrepresentations

were willful. Indeed, defendant could not have been born in two different places, at two different

times, to two different sets of parents, and it cannot be reasonably inferred that defendant lacked

knowledge of the falsity of those inconsistent representations.                Likewise, where defendant

appeared in person for an interview pertaining to his asylum application, and subsequently

appeared in person for five different hearings before an immigration judge, who ultimately ordered

him removed in 1998, it is beyond the range of reasonableness to infer that defendant did not know

the falsity of his representation the following year that he had never been deported from the United


1
        Defendant also provided these answers when applying for employment authorization. (See Pl. Stmt. (DE 19)
¶¶ 43-45).

                                                      11

          Case 5:19-cv-00549-FL Document 26 Filed 02/18/21 Page 11 of 17
States, or removed from the United States at government expense, nor was he then in deportation

proceedings.

       In his response brief, defendant claims that he paid someone named Toure $3,000 to obtain

a working permit for him in 1996. (Resp. (DE 22) at 2). According to defendant, he did not know

that Toure filled out application for asylum instead of a working permit. (Id.). Moreover,

defendant claims that he did not realize that his name and his mother’s names were incorrect on

the application when he signed it. (Id.). He states that he did not speak English, and he only

answered the French interpreter’s questions at the hearings. (Id.). Finally, he states Toure’s

address, rather than his address, was listed on the application, Toure kept all of documents, and he

did not know that he needed to disclose “what happened in New York” because he had no

documents from the incident. (Id. at 2-3).

       Defendant fails to raise a genuine dispute of material fact as to the willfulness of the

foregoing misrepresentations. As an initial matter, Rule 56 requires parties to support their factual

positions by “citing to particular parts of materials in the record, including depositions, documents,

electronically stored information, affidavits or declarations, stipulations . . . admissions,

interrogatory answers, or other materials.” Fed. R. Civ. P. 56(c)(1)(A); see Bouchat v. Baltimore

Ravens Football Club, Inc., 346 F.3d 514, 522 (4th Cir. 2003) (explaining that a party opposing

summary judgment must submit “verified evidence” to establish triable issue of fact).

Defendant’s unverified response brief does not satisfy this requirement. Moreover, even assuming

defendant’s claims are true, and someone named Toure provided the misrepresentations in

defendant’s asylum application, defendant confirmed that the information was correct during a

subsequent in person interview with an asylum officer.      (Record of Interpreter’s Oath (DE 20-4)

at 1-12); (Fasano Declaration (DE 23-1) ¶¶ 3-8). An interpreter, who defendant claimed was his



                                                 12

         Case 5:19-cv-00549-FL Document 26 Filed 02/18/21 Page 12 of 17
friend, was present for the interview, and the interview was conducted in French, a language

defendant claimed to speak fluently. (Id.); (Pl. St. (DE 19) ¶ 18). At the conclusion of the

interview, defendant again signed the asylum application under penalty of perjury, swearing that

its contents were correct. (Record of Interpreter’s Oath (DE 20-4) at 9). Therefore, regardless of

who initially filled out the asylum application, there is no dispute that defendant willfully

misrepresented information during his interview and subsequent affirmance of the asylum

application. C.f. Injeti, 737 F.3d at 318 (holding that because the applicant certified all information

in her application was “true and correct”, as required by 8 C.F.R. § 103.2(a)(2), and her application

contained a material misrepresentation, the applicant was not lawfully admitted for permanent

residence “regardless of whether the misrepresentation on her application was willful”); see also

United States v. Hirani, 824 F.3d 741, 748 (8th Cir. 2016) (“Although Appellant testified that he

cannot identify who prepared the application for him . . . Appellant admits he signed the Form N–

400, certifying its contents were correct. That certification is sufficient to show, clearly,

unequivocally, and convincingly, that Appellant made the misrepresentations.”).

       Moreover, during removal proceedings, defendant testified under oath that his name was

Bamoussa Tall, he was born in Rosso, Mauritania, and he provided detailed testimony on why he

was seeking asylum. (Transcript of May 28, 1997, Hearing (DE 20-7) at 4-5); (Transcript of May

11, 1998, Hearing (DE 20-11) at 9-24). Defendant’s attorney, who was present at removal

proceedings, testified under oath that he explained the nature of the removal proceedings to

defendant. (Transcript of May 28, 1997, Hearing (DE 20-7) at 5). When the immigration judge

ordered defendant removed, he warned defendant that if his removal decision becomes final, and

defendant fails to surrender, defendant would be ineligible for “obtaining a greed card in the United

States.” (Transcript of May 11, 1998, Hearing (DE 20-11) at 50). After receiving the immigration



                                                  13

         Case 5:19-cv-00549-FL Document 26 Filed 02/18/21 Page 13 of 17
judge’s warning, defendant orally testified that he understood. (Id.). As such, there is no dispute

that defendant knew of the falsity of his representation that he had not been removed or was not

then involved in removal proceedings, regardless of whether Toure withheld defendant’s

documentation, as defendant claims. In sum, plaintiff has provided clear and convincing evidence

that defendant’s misrepresentations were willful.

       Turning to the materiality element, defendant’s misrepresentations in his asylum

application about his birthdate, name, nationality, parents, country of origin, and place of entry

into the United States are of the sort that would affect the ultimate asylum determination; likewise,

his misrepresentations about the removal order against him are of the sort that would affect whether

he could become a lawful permanent resident. As such, defendant’s misrepresentations are

material. Xing Yang Yang, 770 F.3d at 305 (defining material misrepresentations as being of “the

sort that would affect the ultimate immigration decision.”); see also Hirani, 824 F.3d at 749

(“Appellant’s legal name Rakeshkumar Patel, his true date of birth, and his deportation history are

material facts.”); Koszelnik v. Sec’y of Dep’t of Homeland Sec., 828 F.3d 175, 180 (3d Cir. 2016)

(Koszelnik . . . failed to disclose the order of deportation that was pending against him. It is

undisputed that if the INS had been aware of the deportation order pending against Koszelnik, he

would not have been granted lawful permanent resident status.”).

       Finally, where the misrepresentations were made in an asylum application, during removal

proceedings, in an application for permanent residence status, plaintiff has provided clear and

convincing evidence that defendant sought to procure, or procured immigration benefits, such as

asylum and permanent residence status, through those misrepresentations.

       In sum, plaintiff has provided clear and convincing evidence that, at the time defendant

was granted permanent residence status, defendant was inadmissible under 8 U.S.C. §



                                                 14

         Case 5:19-cv-00549-FL Document 26 Filed 02/18/21 Page 14 of 17
1182(a)(6)(C)(i) because he willfully misrepresented material facts while seeking to procure

immigration benefits. Therefore, defendant’s grant of permanent residence status was not in

substantive compliance with immigration laws, and he was not “lawfully admitted” to permanent

resident status. Accordingly, defendant’s naturalization was illegally procured, and the court must

enter a judgment of denaturalization against defendant. Fedorenko, 449 U.S. 490, 517 (“District

courts lack equitable discretion to refrain from entering a judgment of denaturalization against a

naturalized citizen whose citizenship was procured illegally.”).

          Defendant argues, however, that he should be protected under the statute of limitations

because he has no criminal record and he has resided in the United States for more than 20 years.

As an initial matter, 8 U.S.C. § 1451, which governs denaturalization proceedings, does not contain

a statute of limitations. Moreover, although the Fourth Circuit has not addressed this issue, the

Supreme Court and several circuits have allowed the government to bring denaturalization

proceedings “long after the time when the certificate of citizenship was granted” even if “the

citizen     has   meanwhile    met    his   obligations    and     has   committed     no    act   of

lawlessness.” Schneiderman, 320 U.S. at 122-23 (proceedings commenced 12 years after

naturalization); see also, Kungys v. United States, 485 U.S. 759, 764 (1988) (proceedings

commenced 28 years after naturalization); Costello, 365 U.S. at 281 (declining to apply the

doctrine of laches to a denaturalization action filed 27 years after naturalization); United States v.

Demjanjuk, 367 F.3d 623, 627 (6th Cir. 2004) (proceedings commenced 41 years after

naturalization); United States v. Szehinskyj, 277 F.3d 331, 333 (3d Cir. 2002) (proceedings

commenced 41 years after naturalization); United States v. Sokolov, 814 F.2d 864, 870 (2d Cir.

1987) (proceedings commenced 25 years after naturalization).




                                                 15

           Case 5:19-cv-00549-FL Document 26 Filed 02/18/21 Page 15 of 17
        Although defendant does not reference or rely upon 28 U.S.C. § 2464 to assert his statute

of limitations defense, courts have held routinely that 28 U.S.C. § 2462, which provides a five-

year statute of limitations “for the enforcement of any civil fine, penalty or forfeiture”, does not

apply to denaturalization proceedings because denaturalization is not a penalty. See e.g., United

States v. Phattey, 943 F.3d 1277, 1283 (9th Cir. 2019) (“Because denaturalization proceedings do

not constitute a penalty for purposes of 28 U.S.C. § 2462, that statute does not provide Phattey a

statute-of-limitations defense.”); United States v. Dhanoa, 402 F. Supp. 3d 296, 301 (D.S.C. 2019)

(“In the absence of a more forthright directive from either the Supreme Court or Congress, the

court declines to apply the five-year statute of limitations in § 2642 to denaturalization actions

brought under § 1451(a).”); United States v. Hongyan Li, 619 Fed. App’x. 298, 303 (5th Cir.

2015) (“Because the denaturalization action is not punitive, the limitations period in § 2462 is

inapplicable to [defendant’s] case.”); United States v. Rebelo, 394 Fed. App’x. 850, 853 (3d Cir.

2010) (“The catch-all statute of limitations of 28 U.S.C. § 2462—like its predecessor—does not

apply to denaturalization proceedings brought pursuant to 8 U.S.C. § 1451(a)”). As such, the court

finds that no statute of limitations applies to this action.

        Finally, plaintiff raises several additional grounds in support of defendant’s

denaturalization. However, where the court finds that defendant was not lawfully admitted for

permanent residence, and where failure to comply with any one of the statutory requirements

compels denaturalization, see Fedorenko, 449 U.S. at 506-517, the court need not reach plaintiff’s

remaining arguments for denaturalization. See Injeti, 737 F.3d at 318 (“In addition to finding that

Injeti had not been lawfully admitted for permanent residence, the district court also held that

Injeti’s ‘unlawful acts’ ‘bar[red] a finding of good moral character.’ However, because a failure to

satisfy any one of the statutory prerequisites renders an applicant ineligible for naturalization, this



                                                   16

          Case 5:19-cv-00549-FL Document 26 Filed 02/18/21 Page 16 of 17
latter conclusion was not essential to the district court’s grant of summary judgment.”); see also

(Pl. Mem. (DE 18) at 8, n.1) (“Although Plaintiff maintains the correctness of and intends to pursue

all counts in its Complaint, it is filing this motion on these four independent grounds (Counts I, II,

IV, and V) based on indisputable evidence attached in support, which render unnecessary further

proceedings on the remaining count because Plaintiff is entitled to judgment as a matter of law on

any one of these grounds. If the Court grants summary judgment in favor of Plaintiff on any one

of these counts, Plaintiff will receive all the relief requested in the complaint.”).

                                          CONCLUSION

       Based on the foregoing, plaintiff’s motion for summary judgment (DE 17) is GRANTED.

The clerk is DIRECTED to close this case.

       SO ORDERED, this the 18th day of February, 2021.



                                                               ____________________________
                                                               LOUISE W. FLANAGAN
                                                               United States District Judge




                                                  17

         Case 5:19-cv-00549-FL Document 26 Filed 02/18/21 Page 17 of 17
